DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference US 9,584,743 to Lin et al. (hereinafter Lin).

Regarding independent claim 1, Lin teaches a method of calibrating an image sensor, the method comprising:
obtaining a plurality of multi-light source images generated from a plurality of image sensor modules, wherein each of the plurality of image sensor modules generates at least three multi-light source images (in the calibration operation 842 of Fig. 8C plural illumination images are obtained with known color and brightness illuminations, see col. 15 lines 20-27); 
obtaining, based on the plurality of multi-light source images, a plurality of crosstalk levels and a plurality of color-specific correction coefficients (in operation 846 the coefficients are obtained, see Fig. 8C; Col 15, lines 39-44); 
generating modeling data based on a relationship between a crosstalk level for a first color and the plurality of color-specific correction coefficients; and obtaining, based on a single light source image captured by a first image sensor module and the modeling data, a color-specific correction coefficient for a target pixel of an image sensor, the image sensor being provided in the first image sensor module, and the color-specific correction coefficient being usable for correcting a crosstalk of the target pixel (the coefficients used to construct a predictive function for correcting the image are performed in operations 802 and 804 of Fig. 8A. in operation 806 and image is captured and a pixel value is compensated using the predictive function, see Fig. 8A and col. 12 lines 34-39. In the calibration operation 848 of Fig. 8C a predictive function is constructed based on the set of coefficients).

Regarding claim 2, Lin teaches the method of claim 1, wherein the obtaining the color-specific correction coefficient for the target pixel comprises: 
obtaining a crosstalk level of the target pixel from the single light source image (in operation 806 and image is captured and a pixel value is compensated using the predictive function, see Fig. 8A); 
restoring color-specific correction coefficient functions corresponding to the target pixel by using the modeling data (the coefficients used to construct a predictive function for correcting the image are performed in operations 802 and 804 of Fig. 8A.); and 
obtaining color-specific correction coefficients for the target pixel by respectively applying the crosstalk level of the target pixel to the color-specific correction coefficient functions (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different locations surrounding a pixel which use a 2 x 2 color filter array (CFA), hence the coefficient are color specific, see col. 10 lines 44-67, see Fig. 5 for the CFA).

Regarding claim 4, Lin teaches the method of claim 1, wherein the color-specific correction coefficient comprises a correction coefficient for each of a plurality of colors, the plurality of colors being different from each other (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different locations surrounding a pixel which use a 2 x 2 color filter array (CFA), hence the coefficient are color specific, see col. 10 lines 44-67, see Fig. 5 for the CFA).

Regarding claim 5, Lin teaches the method of claim 1, wherein the color-specific correction coefficient comprises a correction coefficient for a red color, a correction coefficient for a green color, and a correction coefficient for a blue color (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different locations surrounding a pixel which use a 2 x 2 color filter array (CFA), hence the coefficient are color specific, see col. 10 lines 44-67, see Fig. 5 for the CFA, the CFA can be a Bayer CFA).

Regarding claim 6, Lin teaches the method of claim 1, further comprising storing the color-specific correction coefficient for the target pixel in the first image sensor module (memory 202, see Fig. 2, stores the coefficients used to construct a predictive function for correcting the image, see operations 802 and 804 of Fig. 8).

Regarding claim 7, Lin teaches the method of claim 1, wherein the generating comprises: 
modeling a correction coefficient function for each color-specific correction coefficient of the plurality of color-specific correction coefficients through regression analysis on the plurality of crosstalk levels and the plurality of color-specific correction coefficients; and obtaining the modeling data representing the correction coefficient function (uses linear regression for the modeling, see col. 11 line 35).

Regarding claim 8, Lin teaches the method of claim 7, wherein the modeling data comprises coefficients for each order of the correction coefficient function (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different order coefficient, see col. 11 lines 42-64).

Regarding claim 9, Lin teaches the method of claim 1, wherein the target pixel is one of a plurality of pixels disposed around a phase detection pixel that is provided in a pixel array of the image sensor (see focusing pixels in Fig. 7 being surrounded by regular pixels).

Regarding claim 10, Lin teaches the method of claim 1, wherein a pixel array of the image sensor comprises a plurality of pixels of the same color arranged in a k x k matrix, k being an integer that is greater than or equal to 2, and wherein the target pixel is at least one of the plurality of pixels (uses Bayer CFA, see Fig. 5 and col. 9 line 8).

Regarding independent claim 11, Lin teaches a device for calibrating an image sensor, the device comprising: 
a memory configured to store modeling data, the modeling data representing color-specific correction coefficient functions for a target pixel (memory 202, see Fig. 2, stores the coefficients used to construct a predictive function for correcting the image, see operations 802 and 804 of Fig. 8); and 
a processor configured to obtain a crosstalk level of the target pixel from a single light source image obtained from an image sensor, and obtain a color-specific correction coefficient of the target pixel based on the modeling data and the crosstalk level of the target pixel, the color-specific correction coefficient being usable for correcting a crosstalk of the target pixel (processor 200, see Fig. 2, in operation 806 and image is captured and a pixel value is compensated using the predictive function, see Fig. 8 and col. 12 lines 34-39).

Regarding claim 12, Lin teaches the device of claim 11, wherein the color-specific correction coefficient functions are generated based on a plurality of crosstalk levels and a plurality of color-specific correction coefficients, the plurality of crosstalk levels and the plurality of color-specific correction coefficients being obtained from a plurality of multi-light source images (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different locations surrounding a pixel which use a 2 x 2 color filter array (CFA), hence the coefficient are color specific, see col. 10 lines 44-67, see Fig. 5 for the CFA, in the calibration operation of Fig. 8C plural illumination images are obtained with known color and brightness illuminations, see col. 15 lines 20-27).

Regarding claim 13, Lin teaches the device of claim 11, wherein the color-specific correction coefficient functions comprise a first correction coefficient function for a first color, a second correction coefficient function for a second color, and a third correction coefficient function for a third color, and wherein the first color, the second color, and the third color are different from each other (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different locations surrounding a pixel which use a 2 x 2 color filter array (CFA), hence the coefficient are color specific, see col. 10 lines 44-67, see Fig. 5 for the CFA).

Regarding claim 14, Lin teaches the device of claim 11, wherein each of the color-specific correction coefficient functions represents a relationship between a crosstalk level for a first color and a corresponding color-specific correction coefficient, and wherein the single light source image is an image of the first color (Fig. 8C teaches the calibration method where the image sensor is illuminated with a known color, see operation 842 and col. 15 lines 20-27).

Regarding claim 16, Lin teaches the device of claim 11, wherein the modeling data comprises coefficients for each order of the color-specific correction coefficient functions (in operation 802-804 the coefficients used to construct a predictive function for correcting the image correspond to different order coefficient, see col. 11 lines 42-64).

Regarding claim(s) 17-18 and 20, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 11 and 13 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 3, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 2, wherein the first color is white, and the single light source image is a white image.

Regarding claim 15, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the device of claim 11, wherein the image sensor comprises a pixel array divided into a plurality of grids, and wherein the modeling data represents the color-specific correction coefficient functions for each of a plurality of target pixels, the plurality of target pixels being provided in the plurality of grids.

Regarding claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 17, wherein the single light source image is an image generated by capturing a white light source through the image sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698